SHORTESS, Judge,
dissenting.
The majority holds that an accomplice’s testimony can be corroborated with a prior consistent statement even though the statement is made at a suspicious time — when the accomplice had an improper and interested motive. Here, David Lewis was under arrest for attempted armed robbery and in custody at the hospital when he made a consistent statement, implicating defendant, to Loretta Carter. In my opinion, LSA-R.S. 15:496 and 497 were applicable and controlling, and the statement was inadmissible hearsay.
Accordingly, I dissent.